Citation Nr: 1718798	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether VA may classify the Veteran as a "fugitive felon" from September 25, 2007, to October 15, 2007, so that it may compel the Veteran to reimburse it for pension benefits it paid to him during this period.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran was not a fugitive felon from September 25, 2007, to October 15, 2007.  

CONCLUSION OF LAW

Because the Veteran was not a fugitive felon from September 25, 2007, to October 15, 2007, VA did not overpay him for the pension benefits he received during this period.  Thus, a valid debt was not created.  38 U.S.C. § 5313B (West2014); 38 C.F.R. § 3.665(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board restores the Veteran's entitlement to receive VA pension benefits from September 25, 2007, to October 15, 2007.  Thus, no discussion of VA's duties to notify or assist is necessary.

The Board remanded this case in December 2012 to obtain additional records regarding the Veteran's incarceration and for VA to determine if the debt in question was validly created.  The RO obtained the records, and VA found the debt was validly created.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Material Facts 

VA awarded the Veteran a non-service connected pension, effective December 6, 2001.  

A document from the Clerk of the Circuit and County Court of the Eleventh Judicial Circuit of Florida, In and For Miami-Dade County ("Court"), certifies that the State of Florida arrested the Veteran on May 30, 2006, for "cocaine/pur/attempt."  

The Veteran plead not guilty on June 20, 2006.  The Court freed the Veteran on bond, and it ordered him to periodically check in with State facilities prior to his trial.

On September 7, 2007, the Court set a periodic report date of September 25, 2007.

In a letter dated February 20, 2015, Dr. P.C., one of the Veteran's treating physicians at the Miami VA Medical Center ("VAMC"), stated that the Miami VAMC admitted the Veteran on September 24, 2007 "for multiple medical problems, depression and a suicide attempt."  Dr. P.C.'s letter noted that the Veteran remained hospitalized until the Miami VAMC discharged him on September 28, 2007.  During this period, the Court issued a warrant for the Veteran's arrest on September 25, 2007, presumably because he did not report for his scheduled report that day.

Although the circumstances are unclear, the State of Florida arrested the Veteran on September 29, 2007 because of the warrant.

From September 29, 2007 to October 16, 2007, the State of Florida incarcerated the Veteran.  

On October 16, 2007, the Veteran plead guilty to the May 30, 2006 charge, receiving a suspended sentence.  The State of Florida released the Veteran from custody on that day.

In June 2008, VA learned of the September 25, 2007 warrant.  VA notified the Veteran by letter that he was the subject of an outstanding arrest warrant and was considered a fugitive felon, which refers to a person who is fleeing to avoid prosecution, custody or confinement for a felony and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony.  As such, VA proposed to suspend the Veteran's benefits effective September 25, 2007.  See Section 505 of Public Law 107-103.  

In August 2008, VA took action to adjust the Veteran's benefits and an overpayment was created.  Later that month, VA notified him that the overpayment was in the amount of $9,450.00.  

In September 2008, the Veteran requested a waiver of overpayment of benefits.

VA denied the waiver of overpayment in November 2008.  

In February 2009, VA, based on a Report of Contact with the Miami-Dade County Public Defender's Office, confirmed that the Veteran's arrest warrant was closed on October 16, 2007, and that the Veteran had no outstanding warrants.  In a February 2009 letter, VA notified the Veteran that, based on this information, VA had reinstated his pension benefits, effective October 16, 2007.  Accordingly, VA reduced the Veteran's overpayment from $9,450.00 to $637.00, which covered the period from September 25, 2007 (the date on which the warrant was issued), to October 15, 2007 (the day prior to on which the warrant was closed). 

Merits Analysis

A veteran eligible for pension benefits may not be paid such benefits for any period during which he is a fugitive felon.  38 U.S.C. § 5313B.  The implementing regulation, 38 C.F.R. § 3.666(e), provides that: 

(1) Pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Pension or death pension is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3) For purposes of paragraph (e) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

(4) For purposes of paragraph (e) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

Although the term fugitive is not specifically defined by VA law or regulation, according to Black's Law Dictionary (8th Ed. 2004), a "fugitive" is a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

VA's General Counsel observed that VA's fugitive felon provision was modeled after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  See VAOPGCPREC 7-2002, 69 Fed. Reg. 25177 (2004).  The General Counsel noted that Public Law No. 104-193 was designed to cut off the means of support that allows fugitive felons to continue to flee.  Id.

Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status. As noted above, flight or hiding is necessary to meet the legal definition of fugitive. 

To engage in an intentional act of fleeing from prosecution, the Veteran would have had to be aware that he was facing prosecution.  The evidence shows the Veteran was aware the State of Florida was prosecuting him.  Notwithstanding this, the evidence does not show intent to evade this prosecution.  The Board disagrees with Dr. P.C.'s statement that the Veteran was "unaware of the charges" facing him, but it defers to his medical judgment that the Veteran was "unable to attend [to the charge] even if he had been aware."  Given that the Miami VAMC hospitalized the Veteran on September 24, 2007, there is no evidence that the Veteran knew the Court issued a warrant on September 25, 2007, and courts have held that fleeing requires intent.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113, 1117 (D.Or. 2004).  In the cases, courts held the Social Security Administration's ("SSA") interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status contradicted the underlying statute and regulations applicable to SSA benefits.  Moreover, the State of Florida arrested the Veteran on September 29, 2007 - the day after the Miami VAMC discharged him - and he was in custody until the Court accepted his guilty plea on October 16, 2007.  

VA contends the Veteran was a fugitive felon from September 25, 2007 (the date on which the warrant was issued), to October 15, 2007 (the day prior to on which the warrant was closed).  As such, it contends it overpaid him $637.00 in pension benefits.  Because the Board finds the Veteran was not a fugitive felon, he was entitled to the benefits he received.  The issue of overpayment is void ab initio. 



ORDER

The Veteran was not a fugitive felon from September 25, 2007, to October 15, 2007.  Therefore, VA did not overpay him for the pension benefits he received during this period.  VA may not recover $637.00 in pension benefits paid during this time.  


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


